376 F.2d 853
Harold WAPNICK, Appellant,v.Richard CHAPPELL, Appellee.
No. 451.
Docket 31168.
United States Court of Appeals Second Circuit.
Argued May 8, 1967.
Decided May 10, 1967.

Appeal from an order of the United States District Court for the Eastern District of New York, Joseph C. Zavatt, Chief Judge, denying motion for summary judgment and dismissing complaint in action against Chairman of the United States Board of Parole transferred by the United States District Court for the District of Columbia to the Eastern District of New York.
Harold Wapnick, pro se.
Ronald Gene Wohl, Asst. U. S. Atty., Eastern District of New York (Joseph P. Hoey, U. S. Atty., Eastern District, and Joseph Lynch, Attorney, Dept. of Justice, on the brief), for appellee.
Before SMITH, KAUFMAN and HAYS, Circuit Judges.
PER CURIAM:


1
Judgment affirmed. See also United States v. Wapnick, D.C., 198 F.Supp. 359; 2 Cir., 315 F.2d 96, cert. denied 374 U.S. 829, 83 S.Ct. 1868, 10 L.Ed.2d 1052; and 355 F.2d 136.